Citation Nr: 0725314	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for status post gastric 
resection for bleeding ulcers.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the issues on appeal.  Since that 
time, the claims file has been relocated to the RO in 
Louisville, Kentucky, and that RO has certified the issues on 
appeal.  The statement of the case also developed the issues 
of the rating assigned to residuals of compound fracture of 
the labial plate of the maxilla and of the denial of service 
connection for post-traumatic stress disorder for appellate 
review, but the veteran indicated by his substantive appeal 
that he only wished to appeal the issues indicated in the 
ISSUES section, above.

The veteran testified before the undersigned at a hearing at 
the RO in February 2007.  He later submitted additional 
evidence relevant to this case, without a waiver of initial 
RO consideration of that evidence.  However, as the Board is 
remanding the case in part to cure this problem, the Board 
will proceed.  See Thurber v. Brown, 5 Vet. App. 119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

At his hearing, the veteran testified that he had received 
treatment for hearing loss and tinnitus in service following 
an accident involving a machine gun blast.  This treatment 
was received at Camp Pendleton Naval Hospital in Camp 
Pendleton, California.  He also testified that he received 
treatment for stomach problems during his reserve duty in the 
two years following his active service.  This treatment was 
received at Camp Geiger, co-located with Camp LeJeune in Camp 
LeJeune, North Carolina.  He further testified that he 
received treatment for stomach problems while in active 
service at the Naval Station at Adak, Alaska.  As it does not 
appear that these records have been specifically solicited in 
the past, an attempt should be made to obtain them prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002).

Additionally, the Board must remand the petition to reopen 
the claims for service connection for hearing loss and 
tinnitus for Veterans Claims Assistance Act of 2000 
compliance.  These claims for service connection were 
previously denied by the Board in February 1990.  On bringing 
his petition to reopen, the veteran was provided notice of 
the general requirements to reopen a claim, but not the 
specific grounds of the previous denial, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to his petition to 
reopen his claims for service connection 
for hearing loss and tinnitus.  The 
notice should inform the veteran that the 
Board denied the claims due to the 
absence of evidence of a connection 
between service ending in 1965 and 
hearing loss and tinnitus first shown in 
the record in 1989.  Therefore, for 
evidence to be new and material to 
warrant reopening these claims, it should 
show a relationship between current 
hearing loss and tinnitus and service.  
Medical evidence usually is required to 
show this relationship.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for each claimed 
disorder since October 2006.  After 
securing any necessary release, the RO 
should attempt to obtain the treatment 
records.

3.  The RO should make another attempt to 
secure any outstanding service medical 
records through official channels.  This 
should include solicitation of treatment 
records from Camp Pendleton Naval 
Hospital, Camp Pendleton, California, and 
solicitation of the medical records from 
the veteran's reserve duty following his 
separation from active military service, 
including at Camp Geiger, co-located with 
Camp LeJeune in Camp LeJeune, North 
Carolina.  Attempts to obtain records of 
treatment at the Naval Station in Adak, 
Alaska, should also be undertaken.  All 
efforts to obtain additional service 
medical records and the results of these 
efforts should be documented in the 
claims file. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and should provide any further 
claim development that is indicated by 
the additional evidence received.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should reflect consideration of all 
of the evidence received since the 
October 2006 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

